Exhibit 10.1 STOCK PURCHASE AGREEMENT by and among CECEP SOLAR ENERGY HONG KONG CO., LIMITED SPI CHINA (HK) LIMITED and SOLAR POWER, INC. dated as of January 15th , 2015 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT, dated as of January 15th , 2015 (this “ Agreement ”), is made and entered into by and among CECEP SOLAR ENERGY HONG KONG CO., LIMITED , a Hong Kong company having a business address at Room D, 10/F., Tower A, Billion Centre, 1 Wang Kwong Road, Kowloon Bay, Kowloon, Hong Kong (the “ Seller ”), SPI CHINA (HK) LIMITED , a Hong Kong company having a business address at RM 1702, 17/F, Tung Hip Commercial Building, 248 Des Voeux Rd Central, Hong Kong (the “ Purchaser ”), and SOLAR POWER, INC. , a California corporation having a business address at 201 California Street, Suite 1250, San Francisco, California 94111, which owns 100% of the shares of capital stock of the Purchaser (the “ Purchaser Parent ” and, together with the Purchaser, each, a “ Purchaser Party ” and collectively, the “ Purchaser Parties ”). WHEREAS, the Seller is the owner of (a) 100% of the issued and outstanding shares of capital stock, par value €1 per share (the “ CECEP Lux Shares ”), of CECEP Solar Energy (Luxembourg) Private Limited Company (S.a.r.l.), a limited liability company registered in Luxembourg, bearing company registration number B156036 (“ CECEP Lux ”), which owns more than 70% of the share capital in each of the companies listed on Appendix I attached hereto (collectively, the “ CECEP Lux Project Companies ”), and (b) a quota representing 100% of the share capital equal to €10,000 (the “ Italsolar Shares ” and, together with the CECEP Lux Shares, the “ Shares ”), of Italsolar S.r.l., a limited liability company registered in Italy, bearing company registration number 01190270775 (“ Italsolar ” and, together with CECEP Lux and the CECEP Lux Project Companies, the “ Companies ”); and WHEREAS, upon the terms and subject to the conditions set forth herein, the Seller desires to sell to the Purchaser, and the Purchaser desires to purchase from the Seller, all of the Shares. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth herein, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF SHARES Section 1.1 Purchase and Sales of Shares . Subject to the terms and conditions of this Agreement, at the Closing, the Seller shall sell, transfer, assign, convey and deliver to the Purchaser, and the Purchaser shall purchase from the Seller, the Shares for an aggregate consideration in stock and cash of Twelve Million Five Hundred Thousand Euro (€12,500,000.00) (the “ Purchase Price ”) consisting of: (a)
